DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 9 and 15 recite the limitation “wherein said pillowcase is dog-bone shaped.”  Paragraph 0020 of Applicant’s specification defines the shape of a “dog-bone.”  Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  The limitation “dog-bone shaped” will be interpreted in accordance with paragraph 0020 of Applicant’s specification, specifically, where the first opposing side is straight.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (U.S. Publication No. 2001/0003219).
Regarding claim 1, Chou discloses a pillow (comprised of pillowcase 1 and inserts 2) comprising:  a pillowcase 1 having a first end, a second end opposing said first end, and first and second opposing sides extending between said first end and said second end (see annotated 

    PNG
    media_image1.png
    363
    521
    media_image1.png
    Greyscale

Regarding claim 7, Chou discloses wherein said at least one pillow insert 2 comprises a foam material (Figure 1 and paragraph 0016, where the inserts may comprise foamed rubber).
Regarding claim 8, Chou discloses wherein said at least one pillow insert comprises a fiber material (Figure 1 and paragraph 0016, where the inserts may comprise scraps of cloth which are known in the art to be typically made from fiber).
Regarding claim 17, Chou discloses a method for making a pillow (comprising pillowcase 1 and inserts 2) comprising:  forming a pillowcase 1 having a first end, a second end opposing the first end, and first and second opposing sides extending between the first end and the second end (see annotated Figure 1, above); the pillowcase comprising first and second end chambers respectively adjacent the first and second ends (see annotated Figure 1, above), and a medial chamber between the first and second end chambers (see annotated Figure 1, above), and a plurality of baffles 12 extending between the first and second opposing sides and defining the first and second end chambers and the medial chamber (see annotated Figure 1, above); and positioning at least one pillow insert 2 within the first and second end chambers, and the medial chamber (see annotated Figure 1, above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Ryndak (U.S. Patent No. 5,661,862).
Regarding claim 2, Chou discloses the subject matter as discussed above with regard to claim 1.  Chou further discloses wherein said plurality of baffles 12 each comprises a baffle piece 12 (Figure 1, paragraph 0014).  Chou does not explicitly disclose baffle stitching along longitudinal sides of said baffle piece for coupling to adjacent portions of said pillowcase.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou with baffle stitching along longitudinal sides of said baffle piece for coupling to adjacent portions of said pillowcase as taught by Ryndak, because doing so would secure the baffles to the pillowcase and merely amount to a routine selection of a known method to attach baffles to the inside of a pillowcase (Col. 3, lines 20-35).
Regarding claim 18, Chou discloses the subject matter as discussed above with regard to claim 17.  Chou further discloses wherein said plurality of baffles 12 each comprises a baffle piece 12 (Figure 1, paragraph 0014).  Chou does not explicitly disclose baffle stitching along longitudinal sides of said baffle piece for coupling to adjacent portions of said pillowcase.
Ryndak teaches baffle stitching (Col. 3, lines 20-35) along longitudinal sides of said baffle piece 20a-c for coupling to adjacent portions of said pillowcase 18a-b (Figures 2 and 3, Col. 3, lines 20-35, which discloses sewing as a method of attachment of the baffles to the pillowcase, where the tops and bottoms of baffles 20a-c comprise the longitudinal sides of the baffles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou with baffle stitching along longitudinal sides of said baffle piece for coupling to adjacent portions of said pillowcase as taught by Ryndak, because doing so would secure the baffles to the pillowcase and merely amount to a routine selection of a known method to attach baffles to the inside of a pillowcase (Col. 3, lines 20-35).
Claim 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Enelow (U.S. Patent No. 3,426,372).
Regarding claim 3, Chou discloses the subject matter as discussed above with regard to claim 1.  Chou does not disclose a plurality of dart stitches extending from a periphery of said pillowcase inwardly.
Enelow teaches a plurality of dart stitches 64 extending from a periphery of said pillowcase 60 inwardly (Col. 3, lines 29-37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou with a plurality of dart stitches extending from a periphery of said pillowcase inwardly as taught by Enelow, because the dart stitches of Enelow provide internal structure to the pillowcase to prevent wrinkles (Col. 3, lines 29-37).
Regarding claim 19, Chou discloses the subject matter as discussed above with regard to claim 17.  Chou does not disclose a plurality of dart stitches extending from a periphery of said pillowcase inwardly.
Enelow teaches a plurality of dart stitches 64 extending from a periphery of said pillowcase 60 inwardly (Col. 3, lines 29-37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou with a plurality of dart stitches extending from a periphery of said pillowcase inwardly as taught by Enelow, because the dart stitches of Enelow provide internal structure to the pillowcase to prevent wrinkles (Col. 3, lines 29-37).
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Milligan (U.S. Patent No. 6,671,906).
Regarding claim 4, Chou discloses the subject matter as discussed above with regard to claim 1.  Chou further discloses wherein said at least one pillow insert 2 comprises a plurality 2 
Milligan teaches wherein said at least one pillow insert 32, 36, and 30 comprises a plurality thereof respectively within said first and second end chambers 20 and 22, and said medial chamber 18 (Figure 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou so at least one pillow insert comprises a plurality thereof respectively within said first and second end chambers as taught by Milligan, because doing so would allow for a user to further adjust the pillow to their desired features by placing a variety of inserts within each chamber (Col. 3, lines 14-34).
Regarding claim 20, Chou discloses the subject matter as discussed above with regard to claim 17.  Chou further discloses wherein said at least one pillow insert 2 comprises a plurality 2 thereof respectively within said medial chamber (Figure 1 and see annotated Figure 1, above). Chou does not disclose wherein said at least one pillow insert comprises a plurality thereof respectively within said first and second end chambers.
Milligan teaches wherein said at least one pillow insert 32, 36, and 30 comprises a plurality thereof respectively within said first and second end chambers 20 and 22, and said medial chamber 18 (Figure 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou so at least one pillow insert comprises a plurality thereof respectively within said first and second end chambers as taught by Milligan, because doing so would allow for a user to further adjust the pillow to their desired features by placing a variety of inserts within each chamber (Col. 3, lines 14-34).
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Johns et al. (U.S. Publication No. 2003/0217412), hereinafter referred to as Johns.
Regarding claim 5, Chou discloses the subject matter as discussed above with regard to claim 1.  Chou does not disclose wherein each of said first and second ends, and said second opposing side include a curved recess.
Johns teaches wherein each of said first and second ends 117 and 127, and said second opposing side 125 include a curved recess (Figure 1, paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou so each of said first and second ends, and said second opposing side include a curved recess as taught by Johns, because the shape of the pillow of Johns is beneficial for users who must wear a facially oriented medical device (such as a CPAP machine, figure 1, paragraph 0027. Curves 117 and 127 provide contact points on pillow for the face of a user, but allow room for the medical equipment (Figure 1, paragraph 0029) outside the boundaries of the pillow, and curve 125 is provided to position the shoulder of the patient below the pillow to help orient the face (paragraph 0030).
Regarding claim 9, Chou discloses the subject matter as discussed above with regard to claim 1.  Chou does not disclose wherein said pillowcase is dog-bone shaped.
Johns teaches wherein said pillowcase is dog-bone shaped (through curves 117, 127, and 125, see Figure 1, paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou so wherein said pillowcase is dog-bone shaped as taught by Johns, because the shape of the pillow of Johns is beneficial for users who must wear a facially oriented medical device (such as a CPAP machine, figure 1, paragraph 0027. Curves 117 and 127 provide contact points on pillow for the face of a user, but allow room for .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Johns and further in view of Namolovan (U.S. Patent No. 9,138,084).
Regarding claim 6, Chou, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5.  Chou does not disclose wherein said first opposing side comprises a closable opening.
Namolovan teaches wherein said first opposing side comprises a closable opening 16 (where the straight side of Namolovan comprises the first opposing side, Figure 2 and Col. 5, lines 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Chou, as modified, so said first opposing side comprises a closable opening as taught by Namolovan, because doing so would merely amount to a rearrangement of parts, where the zipper arrangement of Namolovan provides access to the contents of the pillowcase on the side, while the zipper arrangement of Chou provides access on the bottom of the pillow.  Both arrangements would allow for full access along the length of the pillow for access to each compartment, and would not produce unexpected results as both arrangements are capable of allowing pillow inserts to be inserted and removed from the pillowcase along the length of the zipper (see Namolovan Figure 2 and Chou Figure 1, with zipper 11). In this regard, MPEP 2144.04 and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) are relevant.
Claims 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Ryndak and further in view of Enelow.
Regarding claim 10, Chou discloses a pillow (comprised of pillowcase 1 and inserts 2) comprising:  a pillowcase 1 having a first end, a second end opposing said first end, and first and second opposing sides extending between said first end and said second end (see annotated Figure 1, above); said pillowcase 1 comprising first and second end chambers respectively adjacent said first and second ends (see annotated Figure 1, above), and a medial chamber between said first and second end chambers (see annotated Figure 1, above), and a plurality of baffles 12 extending between said first and second opposing sides and defining said first and second end chambers and said medial chamber (see annotated Figure 1, above, and additionally see paragraph 0014); and at least one pillow insert 2 within said first and second end chambers, and said medial chamber (see annotated Figure 1, above).
Chou does not explicitly disclose baffle stitching along longitudinal sides of said baffle piece for coupling to adjacent portions of said pillowcase.
Ryndak teaches baffle stitching (Col. 3, lines 20-35) along longitudinal sides of said baffle piece 20a-c for coupling to adjacent portions of said pillowcase 18a-b (Figures 2 and 3, Col. 3, lines 20-35, which discloses sewing as a method of attachment of the baffles to the pillowcase, where the tops and bottoms of baffles 20a-c comprise the longitudinal sides of the baffles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou with baffle stitching along longitudinal sides of said baffle piece for coupling to adjacent portions of said pillowcase as taught by Ryndak, because doing so would secure the baffles to the pillowcase and merely amount to a routine selection of a known method to attach baffles to the inside of a pillowcase (Col. 3, lines 20-35).
Additionally, Chou does not disclose a plurality of dart stitches extending from a periphery of said pillowcase inwardly.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou with a plurality of dart stitches extending from a periphery of said pillowcase inwardly as taught by Enelow, because the dart stitches of Enelow provide internal structure to the pillowcase to prevent wrinkles (Col. 3, lines 29-37).
Regarding claim 14, Chou discloses the subject matter as discussed above with regard to claim 10.  Chou further discloses wherein said at least one pillow insert 2 comprises a foam material (Figure 1 and paragraph 0016, where the inserts may comprise foamed rubber).
Regarding claim 15, Chou discloses the subject matter as discussed above with regard to claim 10.  Chou further discloses wherein said at least one pillow insert comprises a fiber material (Figure 1 and paragraph 0016, where the inserts may comprise scraps of cloth which are known in the art to be typically made from fiber).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Enelow and Ryndak, and further in view of Milligan.
Regarding claim 11, Chou, as modified, discloses the subject matter as discussed above with regard to claim 10.  Chou, as modified, further discloses wherein said at least one pillow insert 2 comprises a plurality 2 thereof respectively within said medial chamber (Figure 1 and see annotated Figure 1, above).  Chou does not disclose wherein said at least one pillow insert comprises a plurality thereof respectively within said first and second end chambers.
Milligan teaches wherein said at least one pillow insert 32, 36, and 30 comprises a plurality thereof respectively within said first and second end chambers 20 and 22, and said medial chamber 18 (Figure 3A).
.
Claim 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Enelow and Ryndak, and further in view of Johns.
Regarding claim 12, Chou discloses the subject matter as discussed above with regard to claim 10. Chou does not disclose wherein each of said first and second ends, and said second opposing side include a curved recess.
Johns teaches wherein each of said first and second ends 117 and 127, and said second opposing side 125 include a curved recess (Figure 1, paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou so each of said first and second ends, and said second opposing side include a curved recess as taught by Johns, because the shape of the pillow of Johns is beneficial for users who must wear a facially oriented medical device (such as a CPAP machine, figure 1, paragraph 0027. Curves 117 and 127 provide contact points on pillow for the face of a user, but allow room for the medical equipment (Figure 1, paragraph 0029) outside the boundaries of the pillow, and curve 125 is provided to position the shoulder of the patient below the pillow to help orient the face (paragraph 0030).
Regarding claim 16, Chou discloses the subject matter as discussed above with regard to claim 1.  Chou does not disclose wherein said pillowcase is dog-bone shaped.
Johns teaches wherein said pillowcase is dog-bone shaped (through curves 117, 127, and 125, see Figure 1, paragraph 0027).
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Enelow, Ryndak and Johns, and further in view of Namolovan.
Regarding claim 13, Chou, as modified, discloses the subject matter as discussed above with regard to claims 10.  Chou does not disclose wherein said first opposing side comprises a closable opening.
Namolovan teaches wherein said first opposing side comprises a closable opening 16 (where the straight side of Namolovan comprises the first opposing side, Figure 2 and Col. 5, lines 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Chou, as modified, so said first opposing side comprises a closable opening as taught by Namolovan, because doing so would merely amount to a rearrangement of parts, where the zipper arrangement of Namolovan provides access to the contents of the pillowcase on the side, while the zipper arrangement of Chou provides access on the bottom of the pillow.  Both arrangements would allow for full access along the length of the pillow for access to each compartment, and would not produce unexpected results as both arrangements are capable of allowing pillow inserts to be inserted and removed from In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) are relevant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Davis et al. (U.S. Publication No. 2013/0098364)
Eaton et al. (U.S. Publication No. 2013/0091629)
Hooper (U.S. Publication No. 2006/0236460)
Robillard et al. (U.S. Patent No. 5,038,432)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALISON N LABARGE/Examiner, Art Unit 3673                                

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673